DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.       The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.         Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Oath/Declaration
3.         The receipt of Oath/Declaration is acknowledged.

Information Disclosure Statement
4.       The information disclosure statements (IDS) submitted on 06/17/2021 and 11/12/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
            References US 2020/195803, US 2014/355058, EP 1777675, JP 2008-158808 and JP 2008-026945 were cited in the Written Opinion of the International Searching Authority ISR (Oct. 28th, 2021).

Drawings
5.         The drawing(s) filed on 06/17/2021 are accepted by the Examiner.

Status of Claims
6.         Claims 1-12 are pending in this application.

Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

9.	Claims 1-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kobayashi (US 2020/0195803).
10.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Regarding Claim 1:
Kobayashi discloses an image forming apparatus (Figs. 1 and 2 ‘MFP 10’) comprising: 
a hardware processor (Fig. 2 ‘controller 9’ [0044]) that: 
executes processing corresponding to an instruction input via an external device (e.g. wherein a voice application software on the MFP 10 can cooperate and respond to e.g. Fig. 1 ‘audio device (external device) 70’ and/or ‘cloud server 50’ [0045]; Fig. 4 “When the audio device 70 receives a voice input by a user (in other words, a user instruction (a voice instruction) input by voice), the audio device 70 transmits the voice (specifically, voice data) to the cloud server 50. On the basis of the voice data from the audio device 70, the cloud server 50 acquires the user instruction (a user instruction regarding a setting process or the like for the MFP 10). ; 
sends a first notification to the external device according to a completion of execution of the processing (e.g. Fig. 16 ‘Timing Chart’, Step S32, completion of "COPY JOB SETTING START" leading to next processing "COPY OUTPUT START"); and 
upon estimating that the execution of the processing is not completed before a timeout time, sends a second notification (‘dummy command’ {Interpretation: wherein a second/subsequent ‘dummy command’ reads on the claimed ‘second notification’}) different from the first notification to the external device, wherein the external device sets the timeout time (‘predetermined period L13’) for the first notification (Fig. 16’e.g. “Through such an operation, a dummy command is transmitted from the cloud server 50 to the MFP 10 in the predetermined period L13, while a conversation is being continued. In FIG. 16, a dummy command is transmitted from the cloud server 50 to the MFP 10 every time the predetermined period L13 has elapsed. More specifically, even during the period between the transmission time of "copy setting" (a copy mode setting command) and the transmission time of "setting: two-sided printing" (a two-sided printing setting command), the cloud server 50 transmits a dummy command to the MFP 10 every time the predetermined period L13 has elapsed.” [0144]).

Regarding Claim 2:
Kobayashi further discloses the image forming apparatus according to claim 1, wherein the instruction is a setting instruction for setting a condition for performing image formation (e.g. “In FIG. 21, the user issues a voice instruction "Switch to two-sided.", after issuing a voice instruction "Make a copy." [0079-0080]).


Kobayashi further discloses the image forming apparatus according to claim 2, further comprising: 
a display (Fig. 10 display unit 6b’; “The display control unit 11c is a processing unit that controls display operations in the display unit 6b.”), wherein the processing corresponding to the setting instruction includes displaying a content of the setting instruction on the display (“The display control unit 11c causes the display unit 6b to display an operation screen (including a settings screen relating to jobs in the MFP 10) for operating the MFP 10.” [0048]).

Regarding Claim 4:
Kobayashi further discloses the image forming apparatus according to claim 2, 
wherein the processing corresponding to the setting instruction includes determining whether a content of the setting instruction includes a prohibited content (“Alternatively, a setting instruction command relating to a setting item that cannot be set in the current mode (a setting item that is not valid in the current mode) may be transmitted as a dummy command. For example, a command that designates, in a copy mode, the contents (such as "600 dpi") of a scan setting item "read resolution" that is valid only in a scan mode, a command that designates the contents (such as "PDF format") of a scan setting item "saved file format" that is valid only in the scan mode, or the like may be transmitted as a dummy command.” [0151]; {Interpretation: wherein ‘a setting item that is not valid in the current mode’ reads on the claimed ‘prohibited content’}).

Regarding Claim 5:
Kobayashi further discloses the image forming apparatus according to claim 1, wherein the hardware processor notifies, as the second notification, the external device that the processing is in progress (Fig. 6 flowchart Step S23 “During the conversation, the cloud server 50 .

Regarding Claim 6:
Kobayashi further discloses the image forming apparatus according to claim 1, wherein the hardware processor: 
measures a processing time from a start of the execution of the processing (e.g. “Specifically, whether the predetermined period (predetermined cycle) L13 has elapsed is determined with the periodic timer 59p in step S42. The predetermined period L13 has a smaller value than the predetermined non-instruction period M1. For example, in a case where the predetermined non-instruction period M1 is "30 seconds", the predetermined period L13 should be set beforehand at "25 seconds".” [0142]), and sends the second notification (‘dummy command’) to the external device when the processing time exceeds a waiting time that is set shorter than the timeout time by a predetermined time (“If it is determined in step S42 that the predetermined period L13 has elapsed, on the other hand, the cloud server 50 transmits a dummy command to the MFP 10, and re-sets the periodic timer 59p (step S43).” [0143]).

Regarding Claim 7:
Kobayashi further discloses the image forming apparatus according to claim 6, wherein the hardware processor: 
resets the processing time to zero after sending the second notification to the external device (“If it is determined in step S42 that the predetermined period L13 has elapsed, on the other hand, the cloud server 50 transmits a dummy command to the MFP 10, and re-sets the periodic timer 59p (step S43).” [0143]), measures the processing time from the reset, and sends the second notification to the external device when the measured processing time exceeds the  (“Through such an operation, a dummy command is transmitted from the cloud server 50 to the MFP 10 in the predetermined period L13, while a conversation is being continued. In FIG. 16, a dummy command is transmitted from the cloud server 50 to the MFP 10 every time the predetermined period L13 has elapsed.” [0144]).

Regarding Claim 8:
Kobayashi further discloses the image forming apparatus according to claim 1, wherein the hardware processor sends the first notification to the external device after the completion of execution of the processing (Fig. 6 Flowchart Step S25 “At the end of the conversation, the cloud server 50 (specifically, the processing routine in step S10) sets the conversation session state information relating to the user U1 who has logged in to "end" (step S24), and notifies the caller routine that the end of the conversation session has been detected (step S25).” [0099; [0110]).

Regarding Claim 9:
Kobayashi further discloses the image forming apparatus according to claim 1, wherein the external device includes a smart speaker that receives a voice instruction from a user (“Further, there is a technology for operating a target apparatus by issuing a user instruction (a voice instruction) using an audio device such as a smart speaker (an AI speaker). More specifically, voice data that has been input to an audio device is transmitted to a cloud server, and a natural language analyzing process for the voice data is performed by the cloud server, to identify the contents of the user instruction. Such a technology (a natural language analyzing process or the like by a cloud server) is applied so that an MFP can be operated by voice. For example, various kinds of settings in a copy job to be executed by an MFP can be designated by voice (such as "Make a copy." and "Two-sided printing").” [0004]).

Regarding Claim 10:
(Fig. 9 ‘audio device 70’; [0034-0035]), and 
a server (Fig. 9 ‘cloud server 50’; [0034-0035]) that: 
outputs, to the image forming apparatus, the voice instruction input to the smart speaker (Fig. 9 ‘instruction command’ is sent to the MFP 10’), and 
transmits, to the smart speaker, the first notification and the second notification sent from the image forming apparatus (“The cloud server 50 generates a voice response in accordance with a predetermined conversation generation logic, and transmits the voice response to the audio device 70 (step S12). After that, the process moves on to step S16.”; “In a case where any voice instruction is not received over a predetermined period L11 (proceeding from step S13 to step S14), the cloud server 50 checks with the user whether to continue the conversation. Specifically, the cloud server 50 generates a voice response to prompt the user to speak again (such as "Would you like to end?") (an end checking voice response), and transmits the voice response to the audio device 70.” [0091-0095]).

Regarding Claim 11:
Kobayashi discloses a response notification method (“an object of the present invention is to provide a technology for preventing the occurrence of any unnecessary auto reset in an image processing apparatus. “ [0008]) comprising: 
sending a first notification to an external device according to a completion of execution of processing (e.g. Fig. 16 ‘Timing Chart’, Step S32, completion of "COPY JOB SETTING START" leading to next processing "COPY OUTPUT START") corresponding to an instruction input via the external device (e.g. wherein a voice application software on the MFP 10 can cooperate and respond to e.g. Fig. 1 ‘audio device (external device) 70’ and/or ‘cloud server 50’ [0045]; Fig. 4 “When the audio device 70 receives a voice input by a user (in other words, a user instruction (a voice instruction) input by voice), the audio device 70 transmits the voice (specifically, voice data) to the cloud server 50. On the basis of the voice data from the audio ; and 
upon estimating that the execution of the processing is not completed before a timeout time (‘predetermined period L13’), sending a second notification (‘dummy command’ {Interpretation: wherein a second/subsequent ‘dummy command’ reads on the claimed ‘second notification’}) different from the first notification to the external device, 
wherein the external device sets the timeout time (‘predetermined period L13’) for the first notification (Fig. 16’e.g. “Through such an operation, a dummy command is transmitted from the cloud server 50 to the MFP 10 in the predetermined period L13, while a conversation is being continued. In FIG. 16, a dummy command is transmitted from the cloud server 50 to the MFP 10 every time the predetermined period L13 has elapsed. More specifically, even during the period between the transmission time of "copy setting" (a copy mode setting command) and the transmission time of "setting: two-sided printing" (a two-sided printing setting command), the cloud server 50 transmits a dummy command to the MFP 10 every time the predetermined period L13 has elapsed.” [0144]).

Regarding Claim 12:
Kobayashi discloses a non-transitory recording medium storing response notification instructions that cause a computer to execute (“The controller (a control unit) 9 is a control device that is built in the MFP 10, and comprehensively controls the MFP 10. The controller 9 is formed as a computer system that includes a CPU and various kinds of semiconductor memories (a RAM and a ROM). The controller 9 forms various kinds of processing units, as the CPU executes a predetermined software program (hereinafter also referred to simply as the program) stored in a ROM (such as an EEPROM (registered trademark)). Note that the program (more specifically, a program module group) may be recorded in a portable recording medium : 
sending a first notification to an external device according to a completion of execution of processing (e.g. Fig. 16 ‘Timing Chart’, Step S32, completion of "COPY JOB SETTING START" leading to next processing "COPY OUTPUT START") corresponding to an instruction input via the external device (e.g. wherein a voice application software on the MFP 10 can cooperate and respond to e.g. Fig. 1 ‘audio device (external device) 70’ and/or ‘cloud server 50’ [0045]; Fig. 4 “When the audio device 70 receives a voice input by a user (in other words, a user instruction (a voice instruction) input by voice), the audio device 70 transmits the voice (specifically, voice data) to the cloud server 50. On the basis of the voice data from the audio device 70, the cloud server 50 acquires the user instruction (a user instruction regarding a setting process or the like for the MFP 10). Specifically, the cloud server 50 performs a natural language analyzing process or the like on the voice data received from the audio device 70, grasps (understands) the contents of the user's voice instruction, and acquires (identifies) the user instruction. In this manner, the cloud server 50 acquires, from the audio device 70, a voice instruction for operating the MFP 10 (specifically, a voice instruction issued by the user in a conversation between the user and the audio device 70).” [0071-0075]); and 
upon estimating that the execution of the processing is not completed before a timeout time (‘predetermined period L13’), sending a second notification (‘dummy command’ {Interpretation: wherein a second/subsequent ‘dummy command’ reads on the claimed ‘second notification’}) different from the first notification to the external device, 
wherein the external device sets the timeout time (‘predetermined period L13’) for the first notification (Fig. 16’e.g. “Through such an operation, a dummy command is transmitted from the cloud server 50 to the MFP 10 in the predetermined period L13, while a conversation is being continued. In FIG. 16, a dummy command is transmitted from the cloud server 50 to the MFP 10 every time the predetermined period L13 has elapsed. More specifically, even during the period between the transmission time of "copy setting" (a copy mode setting command) and the transmission time of "setting: two-sided printing" (a two-sided printing setting command), the cloud server 50 transmits a dummy command to the MFP 10 every time the predetermined period L13 has elapsed.” [0144]).

Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	
Utoh et al. (US 9,111,209) discloses an image forming apparatus includes a reception part that receives, from a request part connected via a network, a power supply stop request that designates at least one of a plurality of power supply stop modes for stopping power supply in the image forming apparatus; a selection part that selects, when stopping the power supply in the image forming apparatus is not allowed in the designated power supply stop mode, power supply stop modes from the plurality of power supply stop modes in each of which stopping the power supply in the image forming apparatus is allowed; and a notification part that notifies the request part of the power supply stop mode selected by the selection part

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL R MCLEAN whose telephone number is (571)270-1679. The examiner can normally be reached Monday-Thursday, 6AM - 4PM, PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571.272.7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/NEIL R MCLEAN/Primary Examiner, Art Unit 2677